REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on December 22, 2020, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 5, 6, and has canceled claims 3, 4, 9 and 10.  
Claims 1, 2, 5-8, and 11-20 remain pending in this application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed an antireflective film that is comprised of a pattern composed a photoresist material wherein the pattern has a larger size and a larger refractive index at a point closer to a support base the pattern is formed on, wherein the photoresist material contains an aromatic group containing polymer compound and a fluorine-containing polymer compound that is segregated at the distant side from the support base, as set forth in claim 1.
In a different embodiment, the instant application discloses a method of producing an antireflective film wherein the method comprises the step of coating a support base with a photoresist material that contains an aromatic group containing polymer compound and a fluorine-containing polymer compound, the step of baking the photoresist material to segregate the fluorine-containing polymer compound at a film surface and substantially exposing and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872